Citation Nr: 1420555	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent for infraspinatus tendonopathy of the left shoulder with a superior labrum tear, status post arthroscopy.  

3.  Entitlement to an initial compensable rating for bilateral dry eye with corneal erosions. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had service in the West Virginia Army National Guard from January 2002 to January 2009.  He had active duty training from June to November 2002, including military education as a Utilities Equipment Repairer.  His unit was called to active duty from December 2003 to March 2005.  He had service in Iraq from February 2004 to February 2005.  

This case was previously before the Board of Veterans' Appeals (Board) in September 2010 and March 2012.  It was remanded to the VA Appeals Management Center (AMC) in Washington, D.C. for development.
 
Following the requested development, the AMC continued to deny the Veteran's claim of entitlement to service connection for a back disability.  The AMC also confirmed and continued the initial 10 percent rating for infraspinatus tendonopathy of the left shoulder and the initial noncompensable rating for bilateral dry eyes.  Thereafter, the case was returned to the Board for further appellate action.

In June 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that still-additional development is warranted with respect to the issue of entitlement to service connection for a back disorder.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 13, 2006 through October 2, 2008, and from December 1, 2008 to the present, the Veteran's infraspinatus tendonopathy of the left shoulder with superior labrum tear, status post arthroscopy has been has been productive of no more than moderate impairment.  

2.  Since service connection became effective April 13, 2006, the Veteran's service-connected bilateral dry eye with corneal erosions has been manifested by complaints of pain and blurring without objective ocular pathology, and visual acuity no worse than 20/20 on the right and 20/40 on the left.  

3.  Since service connection became effective April 13, 2006, the Veteran's service-connected bilateral dry eye with corneal erosions have not been productive of any incapacitating episodes for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating in excess of 10 percent for infraspinatus tendonopathy of the left shoulder, status post arthroscopy.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.73, Diagnostic Code 5304 (2013).

2.  The criteria have not been met for an initial compensable rating for bilateral dry eye with corneal erosions.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.79, Diagnostic Code 6001 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to increased ratings for his service-connected left shoulder and eye disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2006, the VA received the Veteran's claims for service connection for a left shoulder disorder and an eye disorder.  Thereafter, the RO notified the criteria for service connection as well as that for assigning ratings and effective dates, should service connection be granted.  The RO also notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  

In March 2008, the RO granted the Veteran's claims of service connection and assigned a 10 percent rating for his left shoulder disorder and a noncompensable rating for his eye disorder.  Both ratings were effective April 13, 2006.  The Veteran disagreed with those rating percentages, and this appeal ensued.  

During the course of the appeal, the VA informed the Veteran of the criteria for an increased rating.  In particular, VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

In developing the record, the VA obtained or ensured the presence of records reflecting the Veteran's VA treatment from April 2006 through April 2009; the Veteran's post-service treatment by Dr. G. C; the transcript of the Veteran's June 2010 hearing before the undersigned Veterans Law Judge; and a June 2011 opinion from a VA physician.  

In April 2007, October 2007, October 2010, and April 2012, the VA examined the Veteran to determine the severity of his service-connected left shoulder and eye disorders.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During the Veteran's hearing, the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2013).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the increased rating issues.  He has not identified any outstanding evidence which could support either of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of those issues.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When service connection is granted and an initial rating award is at issue (as in this case) separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Left Shoulder  

The RO has rated the Veteran's left shoulder infraspinatus tendonopathy in accordance with 38 C.F.R. § 4.73, Diagnostic Code 5304.  It is part of Muscle Group IV which includes the intrinsic muscles of shoulder girdle, i.e., the supraspinatus, the infraspinatus and teres minor; the subscapularis and the coracobrachialis.  The function of Muscle Group IV is stabilization of the shoulder against injury in strong movements, holding the head of the humerus in the socket; abduction; and outward rotation and inward rotation of the arm.  A 10 percent rating is warranted for moderate impairment, while a 20 percent rating is warranted for moderately severe impairment.  

In evaluating muscle injuries from gunshot wounds or other trauma consideration is given to the history and complaints associated with the particular injury, as well as the current objective findings.  38 C.F.R. § 4.56.  Such factors, however, are only guidelines which are to be considered with all evidence in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The provisions of 38 C.F.R. 4.56 also provide guidance in classifying muscle injuries as slight, moderate, moderately severe, or severe.  The various levels are determined by evaluating the type of injury; the history and complaint associated with the injury; and the objective findings.

Moderate muscle disability may typically result from a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile and residuals of debridement or prolonged infection.  The history of the injury is shown by service department records or other evidence of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and, possibly, exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately-severe disability of the muscles is caused by a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with resultant debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints are demonstrated by service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Potentially applicable in rating the Veteran's left shoulder disorder is 38 C.F.R. § 4.71a, Diagnostic Code 5201.   Under that code, a 20 percent rating is warranted when motion of the minor arm can be accomplished to shoulder level or to midway between the side and shoulder level.  A 30 percent rating is warranted when motion of the minor arm is limited to 25 degrees from the veteran's side.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85   (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). 

During his June 2010 hearing, the Veteran testified that since service connection became effective, the rating for his left shoulder disorder has not adequately reflected the severity of that disorder.  He stated that it continued to pop and crack on motion and that it became stiff if he held it in a particular position for a prolonged period of time.  He also reported increased soreness with repetitive motion and noted that prior to his shoulder surgery, he had experienced difficulty lifting.  Therefore, he maintained that an increased initial rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

On October 3, 2008, during the course of the appeal, the Veteran underwent arthroscopic surgery to repair a torn left labrum.  From the date of that surgery through November 30, 2008, the Veteran was assigned a 100 percent rating due to the surgery and subsequent period of convalescence.  The following analysis concerns the 10 percent rating in effect from April 13, 2006 through October 2, 2008 and December 1, 2008 through the present.  

From March 2004 through February 2005, the Veteran deployed to Southwest Asia.  During a post-deployment health assessment, the Veteran reported muscle aches and painful, stiff or swollen joints but no weakness.  Later in February 2005, he reported that during active duty, he had sustained a shoulder disorder.  There was no evidence of specific left shoulder trauma, however, he reported that it hurt when lifting weights.  During VA treatment after his separation from the service, the Veteran reported continued pain on lifting and he was found to have a mild tear of the left infraspinatus.  

The history and complaints demonstrated in the service department record are negative for any treatment of the Veteran's left shoulder.  Indeed in February 2005, he acknowledged that he did not seek medical treatment for his left shoulder.  Moreover, there was no record of consistent complaints of cardinal signs and symptoms of muscle disability.  Such an inservice history is consistent with no more than moderate impairment.  

Since his separation from the service, the VA outpatient treatment records and the reports of VA examinations in October 2007, September 2010, and April 20012, show that the Veteran's left shoulder disorder has been manifested primarily by complaints of pain, stiffness, crepitus, and limitation of motion.  The report of his October 2007 VA examination shows that his left shoulder disorder had a significant effect on his job as a truck driver.  He reportedly experienced difficulty lifting and carrying turning the steering wheel.  However, it was noted that he had not lost any time from work, and there was no evidence that he required special accommodations by his employer.  Moreover,  the Veteran did not demonstrate the cardinal signs and symptoms of muscle disability.  The treatment records and examination reports were generally negative for any objective evidence of a loss of left shoulder power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  In addition, there was no evidence that his left shoulder disability has been productive of any more than moderate impairment.  

Although the Veteran occasionally complained of weakness, his left shoulder strength was, generally, normal at 5/5, and there was no evidence of left shoulder atrophy of disuse.  In addition, there was no evidence of impaired reflexes, sensory deficits, deformity, heat, or redness associated with the left shoulder nor was there any evidence of impairment of the clavicle or scapula.  He was able to flex and abduct the left shoulder to at least 120 degrees, and there was no evidence of any additional limitation of motion on repeat testing.  The Veteran's range of left shoulder motion was less than the right, however, it did not meet or more nearly approximate the criteria for a rating in excess of 10 percent under the applicable diagnostic codes.  

Finally, the evidence shows that the Veteran's left shoulder disability has had no significant effect on the Veteran's current employment.  Following his employment as a truck driver, he successfully completed the rigors of the police academy and became a police officer.  During that time, he had gained substantial muscle mass lifting heavy weights and increased his body weight from 160 pounds to 220 pounds.  The performance of such rigorous activity tends to militate against his claim.  

On balance, the foregoing evidence shows that other than the period from October 3, 2008 through November 30, 2008, the Veteran's service-connected left shoulder disability did not meet or more nearly approximate the criteria for any more than moderate impairment.  That level of impairment is contemplated by the initial 10 percent rating currently in effect.  Accordingly, an increased rating is not warranted, and that portion of the appeal is denied.  

The Eyes  

The Veteran's service-connected dry eyes with corneal erosions are rated by analogy to keratopathy  38 C.F.R. §§ 4.20, 4.79, Diagnostic Code 6001.  It is rated on the basis of a general rating formula either on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Where, as here, the VA rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

During his June 2010 hearing, the Veteran testified that since service connection became effective, the rating for his bilateral eye disorder did not adequately reflect the severity of that disorder.  Therefore, he maintained that an increased initial rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence, such as the reports of VA outpatient treatment and VA eye examinations performed in June 2007, October 2010, and April 2012, show that the Veteran's bilateral eye disorder is manifested primarily by complaints of eye pain, blurred vision, and dry eyes.  However, his visual acuity has been no worse than 20/25 in the right eye and 20/40 in the left eye.  Those ratings were demonstrated during treatment by the VA Optometric Service in June 2007 and are compatible with a noncompensable rating under 38 C.F.R. § 4.78, Diagnostic Code 6066.  Moreover, there is no evidence that the Veteran's eye disorder has been productive of any incapacitating episodes for VA purposes.  In addition, the most recent VA examiner found that the Veteran's service-connected eye disorder was not productive of any disability.  Such findings do not meet or more nearly approximate the criteria for a compensable evaluation since service connection became effective April 13, 2006.  Accordingly, the initial zero percent evaluation is confirmed and continued, and the appeal is denied.  

Extraschedular Considerations 

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for the potential approval of an extraschedular rating for the Veteran's service-connected left shoulder and/or eye disorders.  38 C.F.R. § 3.321(b)(1) (2013).  

The ratings provided under the VA Schedule for Rating Disabilities are averages.  It follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  Neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32  (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Indeed, the schedular rating criteria specifically contemplate the symptoms of the Veteran's service-connected left shoulder disorder:  pain, weakness, and limitation of motion.  38 C.F.R. §§ 4.71, Diagnostic Codes 5260, 5261, and 5262 and 38 C.F.R. § 4.73, Diagnostic Code 5304.  Similarly, the rating criteria contemplate the symptoms of the Veteran's bilateral eye disorder, completes of pain and blurry vision and the need for bed rest, if any.  In short, the Veteran does not have symptoms associated with his left shoulder or bilateral eye disorders that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Thun, 22 Vet. App. at 115.  Therefore, the preponderance of the evidence is therefore against a finding that either disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  


ORDER

Entitlement to an initial rating in excess of 10 percent is denied for left infraspinatus tendonopathy, status post arthroscopic repair of a torn labrum.  

Entitlement to an initial compensable rating for bilateral dry eye with corneal erosions is denied.



REMAND

In its March 2012 remand, the Board directed the RO to examine the Veteran to determine whether his nonservice-connected back disorder was proximately due to or had been aggravated by his service-connected left shoulder disorder.  However, following the April 2012 VA examination, the examiner did not SPECIFICALLY address the question of aggravation.

The claim of entitlement to service connection for a back disorder is remanded to the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1. The AMC must return the case to the examiner who performed the April 2012 VA examination.  The VA examiner must review the claims file and render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's back disorder has been AGGRAVATED by his service-connected left shoulder disorder.  The examiner must state HOW AND WHY he reached the opinion he did.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  
Please note:  The back disorder will be considered to have been aggravated by the service-connected left shoulder disorder, when the evidence shows that there is an increase in the underlying back pathology, unless there is a finding that the increase in disability is due to the natural progress of the disease.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

If the April 2012 VA examiner is unavailable or if he feels that he is unable to render an opinion without performing an additional examination, such an examination must be scheduled.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and place of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

2. When the actions requested above have been completed, the AMC must undertake any other indicated development.  Then the AMC must adjudicate the Veteran's claims of entitlement to service connection for a low back disorder.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


